Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00540-CV

                          IN THE INTEREST OF B.R.Q., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02216
                         Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are not assessed against appellant because she qualifies as indigent.

       SIGNED March 31, 2021.


                                               _____________________________
                                               Irene Rios, Justice